NOT FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS
                                                                           FILED
                           FOR THE NINTH CIRCUIT
                                                                           MAY 26 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
RIVERCARD, LLC,                                  No.   15-16794

              Plaintiff-Appellant,               D.C. No.
                                                 2:13-cv-02123-LDG-NJK
 v.

SCOT PATRIQUIN and PATRIQUIN                     MEMORANDUM*
LAW PROFESSIONAL
CORPORATION,

              Defendants-Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                 Lloyd D. George, Senior District Judge, Presiding

                        Argued and Submitted May 12, 2017
                               Pasadena, California

Before: KOZINSKI and OWENS, Circuit Judges, and WILKEN,** Senior
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Claudia Wilken, United States Senior District Judge
for the Northern District of California, sitting by designation.
                                                                                Page 2
       1.     “A party who intends to raise an issue about a foreign country’s law

must give notice by a pleading or other writing.” Fed. R. Civ. P. 44.1. Notice

must be given “at a time that is reasonable” and “generally . . . before or during the

pretrial conference.” DP Aviation v. Smiths Indus. Aerospace & Def. Sys. Ltd.,

268 F.3d 829, 847 (9th Cir. 2001). Patriquin twice invoked Ontario’s statute of

limitations: as an affirmative defense in its answer and in its motion for summary

judgment. Because both of those pleadings were filed before the district court

scheduled a pretrial conference, Patriquin provided reasonable notice of Canada’s

statute of limitations.


       2.     Nothing in the record suggests that the parties chose Ontario law in

bad faith and in an attempt to evade Nevada law. See id. Moreover, Ontario has a

substantial relationship to the escrow agreement. See Williams v. United Servs.

Auto. Ass’n, 849 P.2d 265, 266 (Nev. 1993). Patriquin Law, a Toronto law firm,

released the escrow funds to Post Oak Productions, Inc., an Ontario-based

corporation. Finally, the district court’s deference to Ontario law is consistent with

Nevada’s public policy interest in “protecting the freedom of persons to contract.”

Hansen v. Edwards, 426 P.2d 792, 793 (Nev. 1967). The escrow agreement’s
                                                                             Page 3
choice-of-law provision is therefore valid under Nevada’s three-factor test. See

Engel v. Ernst, 724 P.2d 215, 217 (Nev. 1986).


      AFFIRMED.